J-S09032-19

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37
COMMONWEALTH OF PENNSYLVANIA,             :     IN THE SUPERIOR COURT
                                          :               OF
                  Appellee                :          PENNSYLVANIA
                                          :
                    v.                    :
                                          :
CHAZ LEE AUSTIN,                          :
                                          :
                  Appellant               :    No. 1206 WDA 2018

       Appeal from the Judgment of Sentence Entered July 26, 2018
           in the Court of Common Pleas of Allegheny County
          Criminal Division, at No(s): CP-02-CR-0001230-2017
                                       CP-02-CR-0001233-2017

BEFORE: PANELLA, P.J, LAZARUS, J. and STRASSBURGER, J.*

JUDGMENT ORDER BY STRASSBURGER, J.:
FILED APRIL 25, 2019

     Chaz Lee Austin (Appellant) appeals from the judgment of sentence

entered July 26, 2018, after the trial court revoked his probation.    Upon

review, we quash this appeal.

     In light of our disposition, a complete recitation of the factual and

procedural history is unnecessary. Pertinent to this appeal, on May 31, 2017,

Appellant pleaded guilty at docket number CP-02-CR-0001230-2017 (docket

number 1230-2017) to one count each of simple assault, recklessly

endangering another person (REAP) and resisting arrest.     That same day,

Appellant pleaded guilty at docket number CP-02-CR-0001233-2017 (docket




* Retired Senior Judge assigned to the Superior Court.
J-S09032-19

number 1233-2017) to one count of simple assault.            Appellant proceeded

directly to sentencing and, pursuant to Appellant’s negotiated plea deal,

Appellant was sentenced to two years’ probation. No direct appeal was filed.

        On July 26, 2018, Appellant “appeared for a Gagnon II[1] hearing for

multiple technical violations of his probation.”            Trial Court Opinion,

11/27/2018, at 2.       Following a hearing, the trial court revoked Appellant’s

probation and imposed a term of incarceration of six to 12 months with

immediate parole to Justice Related Services (JRS) at docket number 1230-

2017, and a concurrent term of two years’ probation at docket number 1233-

2017.     N.T., 7/26/2018, at 3.   These sentences were memorialized in two

separate sentencing orders. See Order, 7/26/2018 (Docket Number 1230-

2017); Order, 7/26/2018 (Docket Number 1233-2017). Appellant thereafter

filed a single post-sentence motion at both docket numbers and, following its

denial, a timely notice of appeal.2 In its caption, Appellant listed both docket

numbers.

        Before we reach the issues presented by Appellant on appeal, we must

address first the fact that Appellant filed a single notice of appeal raising issues

that relate to two docket numbers. In Commonwealth v. Walker, 185 A.3d

969 (Pa. 2018), our Supreme Court considered whether to quash an appeal

where one notice of appeal was filed for orders entered at more than one


1   Gagnon v. Scarpelli, 411 U.S. 778 (1973).

2   Both Appellant and the trial court complied with Pa.R.A.P. 1925.
                                       -2-
J-S09032-19

docket number. The Official Note to Pennsylvania Rule of Appellate Procedure

341(a) provides that “[w]here … one or more orders resolves [sic] issues

arising on more than one docket … separate notices of appeal must be filed.”

In Walker, our Supreme Court found that the “Official Note to Rule 341

provides a bright-line mandatory instruction to practitioners to file separate

notices of appeal.” Id. at 976-77. Thus, it held that for appeals filed after

June 1, 2018, the date Walker was filed, “when a single order resolves issues

arising on more than one lower court docket, separate notices of appeal must

be filed.” Id. at 977. The Court emphasized that the “failure to do so will

result in quashal of the appeal.” Id.

      In this case, on August 27, 2018, Appellant filed a single notice of appeal

from his judgment of sentence announced on July 26, 2018 at two docket

numbers.   Because Appellant filed his notice of appeal after our Supreme

Court’s decision in Walker, we must quash this appeal. See Commonwealth

v. Williams, ___A.3d___, 2019 WL 1272699 at *2 (Pa. Super. 2019)

(quashing an appeal from a single pro se notice of appeal containing multiple

docket numbers which was hand-dated June 4, 2018 and time-stamped on

June 5, 2018, “in accordance with Rule 341 and Walker”).

      Appeal quashed.




                                      -3-
J-S09032-19

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/25/2019




                          -4-